—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered March 21, 1996, convicting defendant, after jury trial, of six counts of robbery in the first degree and two counts of attempted robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 12V2 to 25 years on each of the robbery counts and 7V2 to 15 years on each of the attempted robbery counts, reversed, on the law, and the matter remanded for new trial.
The sole issue on this appeal is identical to one of the issues in People v Sharper (255 AD2d 135 [decided herewith]): that of a juror in the joint trial who was found qualified to sit (a defense challenge for cause having been overruled, followed by exhaustive peremptory challenges), despite expressing a heavy bias in favor of police testimony over layperson testimony. Our reversal herein is for the reasons stated by the majority in Sharper.
We would only note that the dissents herein have focused upon, and found insufficient, an alternative basis for the juror’s *137request to be excused, namely, his expressed concern about the injurious effect that an extended absence might have on his hospital internship. The fact that defense counsel may have concluded his argument with this point does not, as a matter of law, constitute abandonment of the earlier preserved bias ground, nor does it dilute the significance of the bias manifested by the juror. Notwithstanding the deference normally accorded to the ruling of a Trial Judge at voir dire, the prospective juror’s bias was conclusively established by the record here. Challenge of this juror should have been granted for cause. Concur— Wallach, Tom and Saxe, JJ. Ellerin, J. P., and Mazzarelli, J., dissent in separate memoranda as follows.